Citation Nr: 0124492	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  99-00 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for low back pain as 
secondary to the service-connected disability of the sural 
nerve distribution of the left foot.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from February 8 to April 
29, 1971.

This appeal arose from a February 1996 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a low back disorder as secondary to the 
service-connected disability of the sural nerve distribution 
of the left foot.


ORDER TO VACATE

In February 2001, the Board of Veterans' Appeals (Board) 
issued a decision which denied entitlement to service 
connection for a low back disability as secondary to the 
service-connected disability of the sural nerve distribution 
of the left foot, and which included a remand concerning the 
issue of an increased evaluation for the service-connected 
disability of the sural nerve distribution of the left foot.  
At that time, it was stated that the RO had increased the 
evaluation to 10 percent by a rating action issued in 
December 1998.  The veteran's representative submitted 
correspondence in January 1999 which was then construed by 
the Board to be a notice of disagreement with the evaluation 
assigned.  As a consequence, this issue was remanded for the 
issuance of a statement of the case in compliance with 
Manlincon v. West, 12 Vet. App. 238 (1999).

A review of the record, however, indicates that the Board had 
awarded a 10 percent disability evaluation for this disorder 
by a decision issued in November 1998.  The decision issued 
by the RO in December 1998 was merely promulgating the Board 
decision.  A notice of disagreement cannot be submitted in 
relation to a decision by the Board, but only with an 
adjudicative decision by the RO.  See 38 C.F.R. § 20.201 
(2001).  Therefore, the veteran's proper avenue for appeal 
was to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter "the Court").  As a 
consequence, the Board incorrectly remanded this issue to the 
RO in February 2001.  The Board may vacate an appellate 
decision on its own motion.  See 38 C.F.R. § 20.904 (2001).  
Because the remand in this instance was incorrect, the Board 
will vacate the entire February 2001 decision and issue 
another decision in its place.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeal is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
Order to Vacate is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
the appeal.  38 C.F.R. § 20.1100(b) (2001).


 

